Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments in concert with amended claims filed 12/22/21 are persuasive. Particularly the prior art does not reasonably teach the recited “identifying a value corresponding to activities, expressions, and actions indicative of a sentiment of the second participant of the plurality of participants based on a real-time data feed that captures actions of the plurality of participants located within the area,” and subsequently “assigning the identified value of the second participant a weight corresponding to the determined closeness of relationship between the first participant and the second participant,” and finally utilizing the weighted a value and “the captured actions of the plurality of participants located within the area” to determine and playout a media file. That is, a sentiment analyzer determines an action, activity AND expressions of a second user and assigns a numerical value to each to thereby quantify particular sentiments of a user and the assigned code is subsequently modified, weighted, adapted, etc. based on a relationship closeness parameter of the first and second user and thereafter the system utilizes the weighted value(s) of the second participant in concert with similarly collected values based on the actions of the plurality of additional participants to identify and output a particular music content.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/Primary Examiner, Art Unit 2654